FILED
Fill in this information to identify your case; at 2°20 o'clock p M

AUG 28 2019

 

United States Bankruptcy Court for the:

District of New Mexico !
Case number (irinawn): { f- | | G g ! -+ (3 Chapter you are filing under: United States Dankruptcy Court
oe | Albuquerque, New Mexico
Z Chanter 3 | C2] Check if this is an
amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A marriad couple may file a bankruptcy case togethar—called a
Joint case—and in joint cases, these forms use you to ask for Information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes If either debtor owns a car. When Information Is needed about the spouses separately, the form uses Debfor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. Tha
same parson must be Debtor 7 in ali of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information, if mora space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Identify Yourself

 

About Dabtor 41: About Debtor 2 (Spouse Only in a Joint Casa):

1. Your full name

Write the name that is on your f\ teDo Loar At Gy {A a

 

 

govamment-issued picture

 

 

 

 

identification (for example, "on First name
your driver's license or all AC to
| passport). Middla name © ja name o
Bring your picture PY - \ \ er Ch
| identification to your meeting ==: Lastname Last name
| with the trustee.
Suffix (Sr., Je., I, () Suffix (Sr., Jr. I, Ih

 

 

2. All other names you Be srs

 

First fame

First name
years PEL Settee ——

 

have used in the last 8 ii

include your married or Middle name on Middle name
| maiden names.

 

 

 

 

 

 

 

 

| Lastname Last name
First name First name
| Middla nama Middla name
}
Last nama Last name

3, Only the last4digitsof we AG Ve | ae «oS to

your Social Security

number or federal oR OR

Individual Taxpayer |
Identification number 9x = xX = Le a
(ITIN) |

Bs

Case 19-11981-t13 Doc1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 1 of 10

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

Debtor 1 EAL a rag Q@

Case number (if krown},

 

4, Any business names
and Employer
identification Numbers
(EIN) you have used In
tha last 8 years

Include trade names and
doing business as names

About Debtor 1:

Q | have not used any business names or EINs.

Powal Contact

Business name

About Debtor 2 (Spouse Only In a Joint Case):

(1 | have not used any business names or EINs.

eile Gem

Business nama

 

Business name

Business name

EIN

EN

 

5. Where you live

 

If Debtor 2 lives at a different address:

Po Box 24

Number

 

 

 

 

Le NM G0oY = _Vc
City Slate ZIP Goda ty Slate ZIP Code
4 ag Bk b oom ROA
County County

If your mailing address is differant from the one
above, @ll it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2's mailing address is different from
yours, fill It in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

! Number Street Number Street
P.Q., Box P.O. Box
City Stata ZIP Code City Stata ZIPCode |
6 Why you are choosing Check one: Cheek one:

this district to file for
bankruptcy

Official Form 101

over the last 180 days before filing this petition,
have tived In this district longer than in any
other district,

Q] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Patition for Individuals Filing for Bankruptcy

Sf over the last 180 days before filing this petition,
| have lived tn this district longer than in any
other district.

(J i have another reason. Explain.
{See 28 U.S.C, § 1408.)

 

 

 

 

page 2

Case 19-11981-t13 Doc1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 2 of 10

 
Oabtor 1

‘Lest Name

fe the Court About Your Bankruptcy Case

Case number (known),

 

7. The chapter of the
Bankruptcy Code you
are choosing te file
under

s. How you will pay the fea

s. Have you filed for

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010). Also, go to the top of page 1 and check the appropriate box.

C) Chapter 7

(J Chapter 11
() Chapter 12
ma Chapter 13

C1 will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your altorney may pay with a credit card or check

with a pre-printed address.

mi need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

C2 | request that my fee be walved (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your patition.

no

 

 

 

 

 

 

 

 

bankruptcy within the
last 8 years? Ch Yas. District When Gasanumber
MM/ DD/ YYYY
District When Case number
MM/ DDS YYYY
District When Case number
MM / 00 / ¥YYY
10, Are any bankruptcy ano
cases pending or being
flled by a spouse who is CQ) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MMIDD PYYYY ——_———
partner, or by an
affiliate?
Debtor Relationship to you

 

District

When

MM /DOrYYYY

Case number, if known

 

 

11. Do you rent your
residence?

Official Form 101

QINo. Goa to line 12.

[d' ves. Has your landlord obtained an eviction judgment against you?

No. Go to line 12.

Cl Yes. Fitt out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as

part of this bankruptcy petition.

Voluntary Petition for Individuals Fillng for Bankruptcy

page 3

Case 19-11981-t13 Doci1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 3 of 10
Oebtor 1 ee : = PAC Case number tittnown)
Firat Name Middle Name ame

Report About Any Businesses You Own as a Sole Proprietor

12, Ara you a sole propristor iio. Go to Part 4.

of any full- or part-time
business? Cl Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is nota
separate lagal entity such as
a corporation, partnership, or
LLG.

lf you have mora than one
sole proprietorship, use a
separate sheet and attach it

to this petition. Cily oan FiRGsda

 

Name of business, if any

 

Number Street

 

 

Check the appropriate box to describe your business:

{1 Health Care Business (as defined In 11 U.S.C. § 101(27A)}
CQ) Single Asset Real Estate (as defined in 11 U.S.C. § 101(518)}
() Stockbroker (as defined in 11 U.S.C. § 101(534))

C3 Commodity Broker (as defined in 14 U.S.C. § 101(8))

C) None of the above

13, Are you filing under if you are filing under Chapter 11, the court must know whether you are 4 small business debtor so ihat it
Chapter 11 of the can set appropriate deadiines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most racent balance sheet, statement of operations, cash-flow statement, and federal Income tax return or if

any of these dacuments do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

are you a smaii business

eee CYNo. Jam not fillng under Chapter 11.

For a definition of smal!

business deblor, see (J No. 1am filing under Ghapter 11, but | am NOT a small business deblor according to the definition In
11 U.S.C, § 101{51 D). the Bankruptcy Code.

O Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition In the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14, Do you own or have any No

property that poses or Is
alleged to pose a threat QO Yes. What is the hazard?

 

of imminent and
Identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention Is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Streat

 

Case 19-11981-t13 Doci1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 4 of 10

 

Clty State ZIP Coda

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1 | Case number (# sown),

led Name Middle Lest Nast

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

About Debtor 1; About Debtor 2 (Spouse Only in a Joint Case):

15. Tell tha court whether
you have recelved a
briefing about credit
counseling.

You mus{ check one: You must check one:

C] | received a briefing from an approved cradit () | received a briefing from an approved credit

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
follawing choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities

again.

Official Farm 101

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you daveloped with the agency.

Cl | received a briefing from an approved cradit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST fite a copy of the certificate and payment
plan, if any.

vat certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those sarvices during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary walver
of the requirement.

To ask for a 30-day temporary waiver of tha
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain ft before you filed for
bankruptcy, and what exigent circumstances
required you to file this casa.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court Is satisfied with your reasons, you must
still recaive a briefing within 30 days after you file,
You must file a cartificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your casa
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and Is limited to a maximum of 15
days.

[J | am not required to raceive a briefing about

credit counseling because of:

Q) Incapacity. | have a mental itiness or a mental
deficiency that makes me
Incapable of realizing or making
rational decisions about finances.

oO) Disability. My physica! disability causes me
to be unable to participate in a
briefing In person, by phone, or
through the intemet, even after |

reasonably tried to do so.

CO) Active duty. | am currently on active military
duty In a military combat zone,

If you bellave you are not required to receive a
briefing about credit counsefing, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

counseling agency within the 180 days before |
filad this bankruptcy petition, and! recaived a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(2 t received a briefing from an approved credit

counseling agency within the 180 days befora |
filed this bankruptcy petition, but | do not have a
certificate of complation.

Within 14 days after you file this bankruptcy pelltion,
you MUST file a copy of the cartificata and payment
plan, if any,

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigant
circumstances merit a 30-day tamporary waiver
of tha requirement.

To ask for a 30-day temporary watver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain It before you fited for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed If the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court Is satisfied with your reasons, you must
still receive a briefing within 30 days after yau file.
‘You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any, if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15°
days.

OC) 1 am not required to receive a briefing about

credit counseling because of:

J incapacity. [have a mental illness or a mental

: deficiency that makes ma
incapable of realizing or making
rational decisions about finances,

O Disability. My physical disability causes ma
to ba unable to participate In a
briefing in person, by phone, or
through the intemat, even after |

reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to racetve a
briefing about credit counseling, you must fila a
motion for waiver of credit counseling with the court.

page 5

Case 19-11981-t13 Doci1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 5 of 10
Case number iif snown),

Debtor 4 prea Gelling ¢ uf iv Cy

Eo Answer These Questions for Reporting Purposes

 

16a, Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8}
as “incurred by an Individual primarily for a personal, family, or household purpose.”

C) No. Go to line 16b,
Yas. Go to fine 17,

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C] No. Go to line 16c.
0 Yes. Go to lina 47,

16c. State the type of debts you owe that ara not consumer dabts or business debts.

 

 

17. Are you filing under
Chapter 77?

Do you estimate that after QC) Yes. 1am fillng under Chapter 7. Do you estimate thal after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

No. | am not filing under Chapter 7. Go to line 18.

 

 

excluded and OO No
administrative expenses
are paid that funds will be Ql Yes
available for distribution
to unsecured creditors?
48. How many creditors do 1-49 © 1,000-5,000 [J 25,001-50,000
you estimate that you QO so-99 () 5,001-10,000 CO) 50,001-100,000
owe? O 100-199 oO 40,001-25,000 (Cl More than 100,000
CJ 200-999
49. How much do you OQ) $0-$50,000 Q) $1,000,001-$10 millten OQ $500,000,001-$1 billian

estimate your assets to
be worth?

£24°$50,001-$100,000
©) $100,001-$500,000
Q) $800,001-$1 million

£3 $10,000,001-$50 miltion
Cl $50,000,001-$100 million
©) $100,000,001-$500 million

©) $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
CI More than $50 bilifon

 

20. How much do you
estimate your labilities
to ba?

Part 7

Sign Below

For you

Cl _$0-$50,000
$50,001-$100,000

CE) $100,001-$500,000

{) $500,001-$1 million

©) $1,000,001-310 million

( $10,000,001-$50 million
C) $50,000,001-$100 million
©) $100,000,001-$500 million

C) $500,000,001-$1 billion

{J $1,000,000,001-$10 billion
O) $10,000,000,001-850 billion
O More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided js true and

correct

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligibla, under Chapter 7, 11,12, or 13
of tite 11, United Statas Coda. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attomey represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 17 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Coda, specified In this petition.

| understand making 2 false statement, concealing property, or obtaining monay or property by fraud In connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to or both.

18 USC. §§ 152, 1341, 1519, and 3571.

 

; (A
an BAI

Executed on
page 6

 
  

 

Signature gif|Debtor t

2014

MM / DD /YYYY

Exacuted on
MM / DO

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

Case 19-11981-t13 Doci1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 6 of 10
Case number (i tnowny

 

|, the attomey for the debtor{s) named in this petition, declare that | hava Informed the debtor(s) about eligibility
For your attorney, If you are 14 proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the rellef
represented by one available under each chapter for which the person is eligible. | also cartify that | have delivered to the debtor(s)
the notica required by 11 U.S.C. § 342(b) and, in a case in which § 707(b}4)(D) applies, certify that | have no
{f you are not represented —_ knowledge affer an inquiry that the information in the schedules filed with the petition is incorrect,
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Data

Signature af Attomey for Debtor MM / OD fYYYY
Printed name

Fim name

Number Street

Clty State ZIP Code

Contact phone Email address

Bar number State

Z T SET a aaa ed ee ee oe ee eo ee ee er

dee A ae ee ee de

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7

Case 19-11981-t13  Doci1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 7 of 10
Debtor 1

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

 

 

Case number ti know

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many peopie find it extramely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attornay.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case Is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
In your schedules. if you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim It as exempt, you may not be able to keep the property. The judge can
also dany you a discharge of all your dabts If you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and Imprisoned.

4

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you ara filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Codes, the Federal Rules of
Bankruptcy Procedure, and tha local rules of the court in which your case Is filed. You must also
be familiar with any state exemption laws that apply.

Ara you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CI No

Yas

Ara you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

2 No

ax Yes

ae Pay or agree to pay someone who Is not an attorney to help you fill out your bankruptcy forms?
No

O) Yes. Name of Person ,
Attach Bankrupicy Petition Preparer’s Notice, Declaration, and Signature {Official Form 119).

By signing here, | acknowledge that | understand the risks involved in fillng without an attornay. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly the case.

he

   

 

r2
6 OF i: Date eg, [AT ld
MM / OD =e MM/ fob
Contact phona . Y ts Contact phone
Sas / edo -
Cell phone Call phone
Email address Emall address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

Case 19-11981-t13 Doci1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 8 of 10
/ Title May” Of N@w Mexico
£690 Aanha TERESA Deve”

S shee A-|
Lanka TevesA ,VM  RROo’

Cree hee fl
Spevra Te mesa am Sos
4 Sankara pv Bani Cnsamoy™

USP, LUC.
HOSsx Ab LNT -
ogk werkt TX rolel 194

box ISTb
ne cyres , NM eet

AD
p oO wHox< \4 fq] si bao, -fP
st, Cloud , ™

LenS cCe
SN a 02.298 —1 oo?

sto , MPC /
Do Sam PC:

J WrkSov SHA Ate ok LY

aeex 23S
mele peak vm geen
CS j2pNC
= 3) Wagminsie” KL
suite 383

Het bord» PA | \o+O

Case 19-11981-t13 Doci1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 9 of 10
/ Dik TY UC /C@M.
P.o.a6x 1253
Speingate , uI 18 GL-03s3

l penqvesive Dieeet fuse

Do box «312, bo
THEN Fr Sie Bddo3l

{memonial Wwellress Au
Po bOxX< ATO
Les Cou ,NM BfooF

¥ Grey of Gt Po ,TEXAS
Digit Ack mateck
22, @- Missouk Pu &
&~235°
BUA
ae A PDO FaIOR
4 pew Mexico State uni verSAy
DO.B2< soool , MSC
Las cReaceg , NM VP OO4% -Boo (

fren aan Voter lesS | 5cs
\ \
\b c.Leland Pond
sput Cload jMN = Sb30S

f wek Rev Cav d Ceres
Pale
wes ,xF S'O>bb
| atert ow
TAN recpAc AAANSP od o

apoo WS
Wet Oe Mo
J gan fean ses

obo +b BF
oe Rreicisca , CA ILO Ab ee

Case 19-11981-t13 Doc1 Filed 08/28/19 Entered 08/28/19 14:30:14 Page 10 of 10
